Citation Nr: 1431844	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for a right elbow disorder.  

5.  Entitlement to an effective date earlier than October 23, 2007 for the grant of service connection for tinnitus.  
  
6.  Entitlement to an effective date earlier than April 30, 2008 for the assignment of a 20 percent rating for a service-connected lumbar spine disorder.  

7.  Entitlement to an increased rating for chondromalacia patella and arthritis of the right knee, currently rated as 10 percent disabling.  

8.  Entitlement to an increased rating for chondromalacia patella and arthritis of the left knee, currently rated as 10 percent disabling.  

9.  Entitlement to an increased rating for a left elbow disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1979, and from October 1981 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.      

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has not been added to the record since the pertinent Statements of the Case (SOCs) in this matter in April 2010, September 2012, and February 2014.  38 C.F.R. §§ 19.31, 20.1304 (2013).  

The issue of service connection for a right elbow disorder and the issue of an increased rating for a left elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran incurred a neck disorder during service.   

2.  The Veteran incurred a right shoulder disorder during service.   

3.  The Veteran incurred a left ear hearing loss disorder during service.   

4.  An original claim to service connection for tinnitus was filed on December 14, 2001 and was denied in an unappealed March 2003 rating decision.    

5.  An October 2007 claim to reopen the claim to service connection for tinnitus was denied by the RO in April 2008; the Veteran appealed the decision.  

6.  In September 2009, the RO granted service connection for tinnitus, effective October 23, 2007.  

7.  In December 2009, new and relevant service treatment records were included in the claims file.  

8.  On April 30, 2008, VA received the Veteran's claim for an increased rating for a lower spine disorder.  

9.  From June 19, 2007, pain-free forward flexion of the thoracolumbar spine was not greater than 60 degrees. 
 
10.  The evidence of record indicates that, during the appeal period, the Veteran has had arthritis and chondromalacia in his right knee, but has had range of motion from zero degrees extension to at least 110 degrees flexion; has been stable without subluxation or instability; has not had cartilage removal, dislocation, locking, or effusion; has not caused genu recurvatum or tibia and fibula disorders; and has not been disabled by ankylosis.     

11.  The evidence of record indicates that, during the appeal period, the Veteran has had arthritis and chondromalacia in his left knee, but has had range of motion from zero degrees to at least 80 degrees flexion; has been stable without subluxation or instability; has not had cartilage removal, dislocation, locking, or effusion; has not caused genu recurvatum or tibia and fibula disorders; and has not been disabled by ankylosis.     


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a neck disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Entitlement to service connection for a right shoulder disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for an effective date of December 14, 2001, for the grant of service connection for tinnitus, have been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).  

5.  The criteria for an effective date of June 19, 2007, for the increased rating to 20 percent for the service-connected lumbar spine disorder, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a (2013).  

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256-5263 (2013).  

7.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256-5263 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of letters to the Veteran dated between December 2003 and June 2011 which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in the SOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs and post-service medical records relevant to his claims (to include private and VA treatment records).  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA provided the Veteran with VA compensation examinations into the nature and severity of his disorders.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection for 
Neck, Shoulder, and Hearing Loss Disorders

The Veteran claims that he incurred neck, shoulder, and hearing loss disorders during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Neck and Right Shoulder  

Service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection is warranted for neck and right shoulder disorders for the following reasons.  

The Veteran contends that he injured his neck and shoulder during service as the result of a fall from a tree.  Multiple STRs of record note the Veteran's complaints of orthopedic pain due to a fall.  Lay statements of record also corroborate the Veteran's assertion that during, and soon after service, he experienced orthopedic pain to include neck and shoulder pain.  The Board particularly notes March 1989 STRs of record which note neck and shoulder pain.  Further, a November 1989 report of medical examination indicates an abnormal spine without detailing the section of the spine.  

Current neck and right shoulder disorders are noted in VA examination reports dated in September 2009 and May and June 2012 which include VA x-ray and MRI reports showing degenerative changes in the cervical spine and right shoulder.  

Moreover, persuasive medical evidence indicates that the current arthritic problems relate to service.   In the September 2009 VA examination report, the examiner indicated that, based on the Veteran's history of trauma during service, his shoulder disorder "as likely as not" related to active duty.  Similarly, in a December 2003 letter, the Veteran's private physician noted a 2003 motor vehicle accident (MVA), but also noted the Veteran's in-service injuries, and indicated that the neck disorder was caused by the in-service fall.  Medical evidence documenting degenerative changes in the neck prior to the MVA tends to corroborate the private opinion that the disability predated the MVA.  

The Board notes that the May 2012 VA examiner did not provide a medical opinion with regard to the claims to medical nexus between service and the current injuries, stating that to do so would be mere speculation.  The Board also notes that, with regard to the neck, the September 2009 VA examiner found the neck likely not related to service.  However, the examiner based the opinion on a false predicate, i.e., that no evidence documented an in-service neck injury.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  As noted earlier, the evidence shows otherwise.  

As the evidence of record does not preponderate against the Veteran's claims, service connection is warranted for arthritis in the cervical spine and right shoulder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Left Ear Hearing Loss

The Board also finds service connection warranted for left ear hearing loss.  

Under VA guidelines, hearing loss will be considered a disability for disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The evidence of record shows that the Veteran has a current left ear hearing loss disorder under VA guidelines.  VA audiology examination reports dated in March 2008, September 2009, and June 2012 indicate auditory thresholds of at least 40 decibels in the relevant frequencies, and notes a speech recognition score below 94 percent in the left ear.  

The evidence of record also indicates that the Veteran experienced acoustic trauma during service.  In lay statements of record the Veteran described repeated exposure to weapons fire during service which he asserts caused his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is competent to attest to symptoms he or she may observe or sense, such as pain and limitation of motion).  His assertions are corroborated by two important factors.  First, the Veteran served in the U.S. Army during a time of war, retiring as a Master Sergeant (E-8) after over 20 years of active service, a portion of which included service as an infantryman specializing in light weapons.  Second, in finding service connection warranted for tinnitus and right ear hearing loss, VA has conceded that the Veteran experienced acoustic trauma during service that led to chronic hearing disorders.  38 C.F.R. § 3.159. 

Finally, the Board cannot find that a preponderance of the evidence of record shows that the acoustic trauma during service did not cause the left ear hearing loss.  The only medical opinion of record addressing this issue - from the September 2009 audiology examiner - challenges the Veteran's contentions regarding medical nexus.  However, in light of that opinion, the RO nevertheless found right ear hearing loss and tinnitus related to service, specifically citing the in-service acoustic trauma.  The Board cannot find any reason to distinguish the right ear hearing loss from the left ear hearing loss on the question of whether service affected the hearing generally.  There is no medical opinion of record making such a distinction.  To be consistent, and to accord the Veteran the benefit of the doubt afforded him under VA law and regulations, the Veteran's claim should be granted.  As such, service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for 
Service Connection for Tinnitus

The Veteran claims entitlement to an effective date earlier than October 23, 2007 for the grant of service connection for tinnitus.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).  

As the Veteran has asserted, the record clearly establishes that he filed his original claim to service connection for tinnitus on December 14, 2001.  The RO denied his claim in March 2003, which was mailed to the Veteran's then-current address.  The Veteran did not file a notice of disagreement (NOD) with the decision, or file an appeal to the Board.  38 C.F.R. § 20.302.  As such, one year after the rating decision, the decision became final.  

On October 23, 2007, the Veteran again claimed service connection for tinnitus.  In a September 2009 rating decision, the RO granted the claim.  The RO assigned October 23, 2007 as the effective date of service connection, stating that that was the date of the Veteran's most recent service connection claim for tinnitus.  Indeed, that claim was a claim to reopen service connection.  As the date of claim to reopen service connection was "later" than the date entitlement arose (as will be detailed below), the RO's decision accorded with 38 C.F.R. § 3.400.  

However, the date of claim of the original service connection claim should apply here.  As the RO noted in the record, relevant STRs were included in the claims file in December 2009, approximately 8 years after the Veteran's original claim to service connection.  
Under 38 C.F.R. § 3.156(c)(1), an exception is provided to the general rule detailed under 38 C.F.R. § 3.400 regarding effective dates in claims to reopen service connection.  38 C.F.R. § 3.156(c)(1) provided that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)  (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  
In this matter, the STRs received in December 2009 are relevant to the Veteran's claim to service connection for tinnitus.  Indeed, in assigning a December 14, 2001 effective date for the grant of service connection for right ear hearing loss (this issue is not on appeal), the RO cited the STRs received in December 2009.  The previous service connection claim for tinnitus should be reconsidered therefore.
38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later[.]  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  The evidence in December 2001 established that the Veteran had tinnitus related to service.  In lay statements of record the Veteran asserted he had tinnitus related to service.  See Jandreau, supra.  Further, in a November 1993 VA compensation examination report, the examiner diagnosed the Veteran with tinnitus and noted his complaints of in-service acoustic trauma.  As the date entitlement arose predates the December 14, 2001 date of service connection, the "later" date should form the basis of the assigned effective date here.  38 C.F.R. § 3.156(c).  As such, an earlier effective date for the grant of service connection for tinnitus is warranted.  

Earlier Effective Date for a Higher Rating 
for a Lower Spine Disorder 

In October 1993, the Veteran claimed service connection for a lower back disorder.  The RO denied the claim in an unappealed March 1994 rating decision.  38 C.F.R. § 20.302.  In December 2001, the Veteran filed a claim to reopen the claim to service connection for a back disorder, which the RO denied in March 2003.  The Veteran appealed that decision to the Board.  Following a January 2007 Board remand, the RO granted the Veteran's claim to service connection in a July 2007 decision.  The Veteran was notified of the decision in April 2008.  A 10 percent rating effective December 14, 2001 was assigned.  The Veteran did not appeal this decision.  38 C.F.R. § 20.302.  

On April 30, 2008, the Veteran filed a claim for increased rating for the lumbar spine disorder.  In a September 2009 rating decision, the RO granted the Veteran's claim in part by assigning a 20 percent rating effective the date of the April 30, 2008 claim for increased rating.  The Veteran appealed this decision insofar as he challenged the assigned effective date for the increased rating to 20 percent.    

As indicated earlier, the effective date of an increased evaluation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this matter, the operative claim is not the Veteran's October 1993 claim, or his December 2001 claim.  These claims were decided by final rating decisions dated in March 1994 and July 2007.  The Veteran did not file a NOD, or an appeal to the Board, against either rating decision.  38 C.F.R. § 20.302.  The operative claim in this matter is the Veteran's April 30, 2008 claim for increased rating.  As such, under the general rule, the effective date for increased rating should be the "later" of the date of claim or the date entitlement arose.  Under the general rule, an effective date prior to April 30, 2008 would be unwarranted.  38 C.F.R. § 3.400.

However, under an exception to the general rule, an effective date earlier than the date of claim can be assigned for an increased rating.  Under 38 C.F.R. 
§ 3.400(o)(2), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in severity of the disorder during that one year period.  Relying on this provision, the Board finds that an earlier effective date for the 20 percent evaluation for the lumbar spine disability is warranted here.  A VA compensation examination report dated on April 19, 2007 indicates symptomatology that approximates the relevant diagnostic code criteria here.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a.  Evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as limitation of motion, intervertebral disc syndrome (IVDS), and ankylosis.  

Under the General Rating Formula, an evaluation of 20 percent will be assigned for a spinal disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent rating.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).   

In this matter, the Board finds a 20 percent rating warranted effective June 19, 2007.  On that date, the Veteran underwent VA compensation examination of his back.  The examination report notes an absence of lumbar spasm, and did not note any incapacitating episodes.  But the examiner did note that pain on the Veteran's forward flexion began at 60 degrees.  This finding indicates that the Veteran does not have pain-free forward flexion beyond 60 degrees.  38 C.F.R. §§ 4.40, 4.445; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Therefore, the criteria for a 20 percent rating had been approximated prior to April 30, 2008.  As such, an earlier effective date of June 19, 2007 is warranted for the increased rating of 20 percent for the service-connected lumbar spine disability.  

Increased Ratings for Knee Disorders

In March 1994, VA established service connection for bilateral chondromalacia of the knees, and assigned a 10 percent disability evaluation for each knee.  In a November 2004 rating decision, VA assigned a separate 10 percent rating for instability in the left knee.  On March 31, 2011, the Veteran filed claims for increased ratings for each knee.  In the October 2012 rating decision on appeal, the RO found ratings in excess of 10 percent unwarranted for the bilateral chondromalacia.  Neither in that decision, nor in the subsequent February 2014 SOC, did the RO address the left knee instability.  Nevertheless, the Board will address that issue, and any other knee-related issue, in the decision below.  The Board will consider whether a higher rating has been warranted from March 31, 2010 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.   

The Board also notes the relevance here of DCs 5003, 5010, and 5014 of 38 C.F.R. § 4.71a.  Traumatic arthritis is recognized under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved (i.e., the knee under DCs 5256 to 5263).  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Under DC 5014, which the RO relied on in rating the Veteran 10 percent disabled for his bilateral chondromalacia, osteomalacia is to be rated on limitation of motion of the affected part or as 10 percent disabled if the limited motion is noncompensable (i.e., under DCs 5260 and 5261).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In this matter, the relevant evidence of record consists of the Veteran's lay statements, a July 2011 lay statement from the Veteran's co-worker who attests to the Veteran's leg discomfort while working, and VA compensation examination reports dated in May 2012 and January 2014.  Based on this evidence, increased ratings are unwarranted here.  

The May 2012 and January 2014 examiners noted the Veteran's complaints of pain, weakness, limitation of motion, trouble using stairs, "giving out", and flare ups in the winter time, and after extended sitting, standing, and walking.  The Board has considered the Veteran's lay assertions because he is competent to comment on observable symptoms such as pain and limitation.  See Jandreau, supra.  However, testing and examination indicated normal knees beyond diagnosed chondromalacia and mild osteoarthritis.  

The May 2012 examiner noted 110 degrees flexion and 0 degrees extension in the right knee with no decreases after repetitive testing, and 100 degrees flexion and 0 degrees extension in the left knee with no decreases after repetitive testing.  The examiner noted no objective evidence of pain on motion with the exception of motion after 100 degrees flexion on the left side.  Further, the examiner found active and normal strength in the leg muscles, found normal joint stability, found no subluxation or dislocation, and found no meniscal problems.  The examiner cited May 2012 x-ray reports which indicated mild osteoarthritis.  The examiner closed the report stating that the Veteran's knee problems would interfere with "physically demanding work[.]"   

The January 2014 examiner noted in the right knee 135 degrees flexion and 0 degrees extension with no limitation after repetitive testing, and no objective evidence of pain.  In the left knee, the January 2014 examiner noted 85 degrees flexion with extension of 0 degrees, and flexion of 80 degrees, after repetitive testing.  This examiner found the Veteran's leg muscle strength to be active and normal, and found normal joint stability in the right knee.  The examiner was "unable to test" the left knee's joint stability.  Nevertheless, the examiner noted no subluxation or meniscal problems with either knee.  This examiner noted a review of January 2014 x-rays which noted no degenerative or traumatic arthritis, no joint effusion, and only mild osteoarthritis.  

Based upon this evidence, a rating in excess of the currently assigned 10 percent evaluations is unwarranted during the appeal period (i.e., since March 2010).  The evidence of record indicates mild arthritis and chondromalacia (DCs 5003, 5010, 5014), but no ankylosis (DC 5256), no subluxation (DC 5257), no dislocated or removal of cartilage (DCs 5258, 5259), no genu recurvatum (DC 5262), and no tibia or fibula disorders (DC 5263).  

A rating in excess of 10 percent is also unwarranted for limitation of motion under either DC 5260 or DC 5261.  To award a rating in excess of 10 percent for limitation of flexion under DC 5260, the evidence must indicate flexion limited to 30 degrees or less.  The medical evidence indicates pain-free flexion of at least 80 degrees in each knee, even after repetitive testing.  As this amount of pain-free motion far exceeds 30 degrees, a rating higher than 10 percent is unwarranted under DC 5260.  To award a rating in excess of 10 percent for limitation of extension under DC 5261, the evidence must indicate extension limited to 15 degrees or more.  The medical evidence indicates pain-free extension of 0 degrees.  As this amount of pain-free extension is far less than 15 degrees, a rating higher than 10 percent is unwarranted under DC 5261.  See Deluca, supra.  

With regard to the left knee instability, the Board notes that the May 2012 examiner found no instability while the January 2014 examiner indicated an inability to test joint stability in the left knee.  Nevertheless, the January 2014 examiner did find that x-ray evidence dated in January 2014 indicated no change in the Veteran's condition since the May 2012 examination - i.e., mere mild osteoarthritis in the left knee.  Thus, even though this particular issue is not on appeal, if it were, the evidence would not support a higher rating for knee instability.  Specifically, the evidence does not indicate symptomatology more severe than slight disability in the left knee, or the moderately disabling instability that would warrant a 20 percent evaluation under DC 5257.  

Extraschedular Consideration

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The knee disabilities at issue - arthritis and chondromalacia - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  As detailed above, the Veteran has not manifested the symptomatology that would warrant a higher schedular rating for either disorder.  Indeed, the schedular criteria directly address the disability he has experienced during the appeal period (i.e., pain, limited motion).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his disorders cause absence from work or result in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  There is no evidence of record that the Veteran has been hospitalized for the knee disorders.  Further, though the Veteran complains of pain on motion of his knees, the record establishes that he has been fully employed during the appeal period.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  


ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine is granted.  

Entitlement to service connection for degenerative arthritis of the right shoulder is granted.    

Entitlement to service connection for left ear hearing loss is granted.    

Entitlement to an effective date of December 14, 2001 for the grant of service connection for tinnitus is granted, subject to laws and regulations governing the payment of monetary awards.     
  
Entitlement to an effective date of June 19, 2007 for the assignment of a 20 percent disability rating for the service-connected lumbar spine disorder is granted, subject to laws and regulations governing the payment of monetary awards.     

Entitlement to an increased rating for chondromalacia patella and arthritis of the right knee is denied.  

Entitlement to an increased rating for chondromalacia patella and arthritis of the left knee is denied.  


REMAND

A remand is warranted for the claim to service connection for a right elbow disorder, and for the increased rating claim for a left elbow disorder.  

A medical opinion should be provided regarding the claim to service connection for a right elbow disorder.  Although VA compensation examinations in May 2012 and January 2014 address the Veteran's right elbow, neither contains an opinion addressing whether the right elbow strain diagnosed in January 2003 (during the appeal period) relates to service or to a service-connected disorder.  The Veteran's January 2002 original claim to service connection for a right elbow disorder remains on appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The May 2012 and January 2014 VA compensation examinations also addressed the Veteran's service-connected left elbow disorder.  Extensive medical findings are provided in the report of each examination.  However, neither report provides range of motion measurements on supination and pronation in the left arm.  This information is necessary to properly evaluate the Veteran's disorder under 38 C.F.R. § 4.71a, DC 5213.  

Lastly, any recent VA treatment records relative to the right and left elbow disabilities not currently in the claims file should be obtained.  The most recent VA records are dated in April 2013.  




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records relative to the right and left elbow disabilities.  The most recent records are dated in April 2013.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his elbow disorders, and the etiology of the right elbow disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

With regard to the service-connected left elbow disorder, the examiner is asked to provide a comprehensive report regarding the nature of the disorder, to include full range of motion measurements on flexion, extension, supination, and pronation.  See 38 C.F.R. § 4.71a, DCs 5205-5213.   

With regard to the right elbow disorder, the examiner is asked to comment on the following questions:

a.  is it at least as likely as not that any disorder diagnosed since January 2002 (to include right elbow strain) is related to any in-service disease, event, or injury?  Review of the entire record is required.  Attention is invited to the STRs which document that the Veteran injured himself during a fall in the late 1980s.    

b.  is it at least as likely as not that any diagnosed right elbow disorder is due to or caused by a service-connected disorder?  

c.  is it at least as likely as not that any diagnosed right elbow disorder is aggravated by a service-connected disorder.  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond its normal progression.  38 C.F.R. § 3.310 (2013). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


